Citation Nr: 0802703	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  98-02 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

[Vacatur of an April 7, 2004 Board decision denying a claim 
of service connection for PTSD is the subject of a separate 
Board of Veterans Appeals decision issued this same date.]


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied service connection for PTSD.  In 
September 2005, the Board reopened a prior final decision in 
the claim and remanded the case for further development.  In 
April 2007, the Board issued a decision denying the claim. 

In a separately-issued decision, the Board is vacating its 
April 2007 decision on due process grounds.  38 C.F.R. 
§ 20.904.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action on their part is 
required.


REMAND

In a separately-issued decision, the Board has vacated its 
April 4, 2007 decision on due process grounds.  In 
particular, an August 2006 Supplemental Statement of the Case 
(SSOC) was inadvertently sent to a previous representative of 
record and the veteran's attorney had not been afforded a 60-
day period to respond to the SSOC prior to the Board's April 
2007 decision.  38 C.F.R. § 19.38.  The case will be remanded 
to provide the veteran's counsel additional time to present 
argument and evidence in support of the claim.

On remand, the RO should ensure complete compliance with the 
Board's September 2005 remand directives requesting 
verification of the veteran's alleged stressors.  The RO 
attempted verification of the stressors through the Personnel 
Information Exchange System (PIES).  See VA Manual M21-MR, 
III.iii.2.D.  The RO, on its own determination, sent an 
information request to the National Personnel Records Center 
(NPRC) for a search of morning reports.  See Request Code 20.  
A negative response was received in February 2006.  

The RO also initiated an information to the U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly U.S. 
Armed Services Center for Unit Records Research), as ordered 
by the Board.  See Request Codes 40 and 41.  It appears that 
the RO did not receive a response from JSRRC and an 
additional inquiry must be undertaken.

Finally, the Board notes that the veteran was provided notice 
of the criteria for establishing a disability rating and 
effective date of award in the August 2006 SSOC.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
notice should be provided in a separate notice letter.  See 
Mayfield v. Principi, 444 F.3d 1328, 1333-34) (Fed. Cir. 
2006) (Mayfield II).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice of the criteria 
for establishing a disability rating and 
effective date of award consistent with the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the JSRRC and request 
the unit history for the 512th Quartermaster 
Company for dates from September 1971 to January 
1972 and for the 624th Service and Supply Company 
from January 1972 to June 1972.  In addition, the 
RO should request specific verification of the 
bus attack and death of two soldiers in or about 
August 1971 or September 1971, as described by 
the veteran, as well as the deaths of soldiers 
from the veteran's unit named "Buckler" or 
"Butler" and "Alejandro."  If the requested 
information cannot be provided (to include the 
unit histories) or verified, a response to that 
effect is required and should be associated with 
the claims folder.

3.  After completing this development, the RO 
should adjudicate the issue of service connection 
for PTSD.  If the disposition remains 
unfavorable, the RO should furnish the veteran 
and his representative a supplemental statement 
of the case and afford the applicable opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

